DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on January 7, 2021, amending claims 1, 7, 9, 15-17, 19, 21 and 23-25.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0348389 to Graumann (“Graumann”), over U.S. Patent Application Publication No. 2012/0215403 to Tengler et al. (“Tengler”), over U.S. Patent .
Regarding claim 1, Graumann teaches controlling devices within a vehicle based on a sensed gaze (see e.g. paragraph 0013).  Like claimed, Graumann particularly teaches:
monitoring a first gaze direction of a vehicle driver via a gaze detector (see e.g. paragraphs 0013 and 0017: Graumann discloses that a camera can be used to sense or detect where a driver of a vehicle is gazing.);
based on the monitoring, determining which of at least two displays is closest to the first gaze direction of the vehicle driver (see e.g. paragraphs 0018-0020: Graumann teaches that the camera and associated processing system can be used to detect towards which of multiple displays within the vehicle the driver's gaze is directed.); and
in response to the determining which of the at least two displays is closest to the first gaze direction of the vehicle driver:
automatically altering a functionality of the closest of the at least two displays from a default functionality (see e.g. paragraphs 0015 and 0018-0019: Graumann discloses that the detected gaze is utilized to alter the visibility, focus, contrast, brightness, text size, information, and/or color associated with the display towards which the user gazes.  The visibility, focus, contrast, brightness, text size, information and/or color associated with the display prior to being altered can be considered a “default functionality.”), and
maintaining displayed content on each other display of the at least two displays (see e.g. paragraphs 0015 and 0018-0019: as noted above, Graumann discloses that the detected gaze is utilized to alter the visibility, focus, contrast, brightness, text size, information, and/or color associated with the display towards which the user gazes.   Accordingly, it is apparent that, in the absence of not altered.  That is, the displayed content on each other display, which is not gazed at, is understandably maintained.)
Accordingly, Graumann teaches a method similar to that of claim 1.  Graumann, however, does not explicitly teach detecting that the vehicle has exceeded a predefined threshold speed, and in response to detecting that the vehicle has exceeded the predefined threshold speed, activating the gaze detector of the vehicle to enter a monitoring state, as is required by claim 1.  Moreover, Graumann does not disclose that altering the functionality of the closest of the at least two displays is disabled unless at least one of the following occurrences is detected like in claim 1: (i) the first gaze direction of the vehicle driver is maintained for at least a predefined amount of time, wherein the predefined amount of time is based on a vehicle speed; and (ii) a warning signal is issued by a driver assistant system or a vehicle control system.  Graumann also does not explicitly teach that the determination of which of the at least two displays is closest to the first gaze direction is responsive to the first gaze direction of the vehicle driver being focused away from each display of the at least two displays, as is further required by claim 1.  In addition, Graumann does not explicitly disclose: (i) after automatically altering the functionality of the closest of the at least two displays, further monitoring the first gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the first gaze direction of the vehicle driver is focused away from and outside of a range constructed at a center of the closest of the at least two displays; and (iii) in response to determining that the first gaze direction of the vehicle driver is focused away from and outside of the range constructed at the center of the closest of the at least two displays, changing the altered functionality of the closest of the at least two displays back into the default functionality, as is further required by claim 1.
	Like Graumann, Tengler similarly teaches determining if a vehicle driver is gazing at a display, and if so, automatically altering a functionality of the display (see e.g. paragraphs 0003 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Graumann and Tengler before him prior to the effective filing date of the claimed invention, to modify the method taught by Graumann so as to detect that the vehicle has exceeded a predefined threshold speed, and in response to detecting that the vehicle has exceeded the predefined threshold speed, activate a gaze detector of the vehicle to enter a monitoring state and monitor a gaze direction of the vehicle driver, as is taught by Tengler.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent unnecessary monitoring of the vehicle driver, as is evident from Tengler.  Moreover, it would have been obvious to one of ordinary skill in the art to further modify the method taught by Graumann so as to entail: (i) after automatically altering the functionality of the display (i.e. of the closest of the at least two displays), further monitoring a gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the gaze direction of the vehicle driver is focused away from the display and outside of a range constructed at a center of the display; and (iii) in response to determining that the gaze direction of the vehicle driver is focused away from the display, changing the altered functionality of the display back into a default functionality, as 
	Similar to Graumann and Tengler, Kuehne teaches determining if a vehicle driver is gazing at one of a plurality of displays, and if so, automatically altering a functionality (e.g. entering an “interaction mode”) associated with the gazed-at display (see e.g. paragraphs 0008-0009 and 0026-0032).  Moreover, regarding the claimed invention, Kuehne further teaches that altering the functionality associated with the gazed-at display is disabled unless the gaze direction of the vehicle driver is maintained for at least a predefined amount of time, wherein the predefined amount of time is based on a vehicle speed (see e.g. paragraphs 0009-0010 and 0015: Kuehne teaches entering an interaction mode associated with a display if the driver gazes at the display for a predetermined duration that is based on the vehicle speed; the interaction mode is thus disabled unless the driver’s gaze is directed at the display for the predetermined duration.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Graumann, Tengler and Kuehne before him prior to the effective filing date of the claimed invention, to modify the method taught by Graumann and Tengler such that the altering of the functionality of the display (i.e. of the closest of the at least two displays) is disabled unless the first gaze direction of the vehicle driver is maintained for at least a predefined amount of time, wherein the predefined amount of time is based on a vehicle speed, as is taught by Kuehne.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent the functionality associated with the displays from being inadvertently changed, as is suggested by Kuehne.
	Similar to Graumann, Tengler and Kuehne, Tomioka teaches determining if a vehicle driver is gazing at one of a plurality of displays, and automatically altering a functionality (i.e. displaying an alert image) associated with the gazed-at display (see e.g. paragraphs 0009-
	It would have been obvious to one of ordinary skill in the art, having the teachings of Graumann, Tengler, Kuehne and Tomioka before him prior to the effective filing date of the claimed invention, to modify the method taught by Graumann, Tengler and Kuehne such that the determination of which of the at least two displays is closest to the first gaze direction is still responsive to the first gaze direction of the vehicle driver being focused away from each display of the at least two displays, as is taught by Tomioka.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would identify a display that is noticeable by the vehicle driver, even if not directly looked-at, as is evident from Tomioka.  Accordingly, Graumann, Tengler, Kuehne and Tomioka are considered to teach, to one of ordinary skill in the art, a method like that of claim 1, which is configured to control a human machine interface disposed in a vehicle and having at least two displays.
	As per claim 2, Graumann further teaches that monitoring the gaze direction can comprise determining at least one of an eye position or facial position of the vehicle driver (see e.g. paragraph 0021).  As described above, it would have been obvious to modify the method taught by Graumann, Tengler and Kuehne such that the determination of which of the at least two displays is closest to the first gaze direction is responsive to the first gaze direction of the vehicle driver being focused away from each display of the at least two displays, as is taught by Tomioka.  Tomioka suggests that the gaze direction of the vehicle driver being focused away from each display of the at the at least two displays is the gaze direction of the vehicle driver focused between and completely outside of a perimeter of each display of the at least two displays, where each display perimeter respectively defines an edge of a viewable area (i.e. a “display surface range”) of each display (see e.g. paragraphs 0060-0062).  As further described 
	Regarding claim 5, Graumann, does not explicitly disclose that altering the functionality of the closest of the at least two displays includes at least one of: (i) fading in or popping up content being shown on the closest of the at least two displays; (ii) showing any of a textual or pictorial message on the closest of the at least two displays; (iii) magnifying any content being shown on the closest of the at least two displays; (iv) simplifying any content being shown on the closest of the at least two displays; and (v) changing at least one of alert level, sensitivity timing and alert timing of a driver assistant system or a vehicle control system so that a reaction time increase for the vehicle driver is achieved, as is required by claim 5.  Nevertheless, like noted above, Tengler similarly teaches determining if a vehicle driver is gazing at a display, and if so, automatically altering a functionality of the display (see e.g. paragraphs 0003 and 0027).  Tengler particularly teaches altering of the functionality of a vehicle display by at least one of: (i) showing any of a textual or pictorial message on the display; (ii) magnifying any content being shown on the display; and (iii) simplifying any content being shown on the display (see e.g. paragraphs 0046 and 0081-0082).  It would have been obvious to one of ordinary skill in the art, having the teachings of Graumann, Tengler, Kuehne and Tomioka before him prior to the effective filing date of the claimed invention, to further modify the method taught by Graumann, Tengler, Kuehne and Tomioka such that the altering of the functionality of the display (i.e. of the closest of the at least two displays) includes at least one of: (i) showing any of a textual or .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Graumann, Tengler, Kuehne and Tomioka described above, and also over U.S. Patent Application Publication No. 2012/0300061 to Osman et al. (“Osman”).
Regarding claim 6, Graumann, Tengler, Kuehne and Tomioka teach a method like that of claim 1, as is described above, which entails determining which of at least two displays is closest to a gaze direction of a vehicle driver, and automatically altering a functionality of the closest of the at least two displays.  Graumann, Tengler, Kuehne and Tomioka, however, do not explicitly disclose that an audio system is operatively disposed in the vehicle and is configured to play an audible message, the audible message including an instruction for the vehicle driver, as is required by claim 6.
Similar to Graumann, Osman teaches determining if a vehicle driver is gazing at a display, and if so, automatically altering a functionality of the display (see e.g. paragraphs 0035-0037).  Osman further suggests that an audio system is operatively disposed in the vehicle and is configured to play an audible message including an instruction for the vehicle driver (see e.g. paragraphs 0035 and 0037).
It would have been obvious to one of ordinary skill in the art, having the teachings of Graumann, Tengler, Kuehne, Tomioka and Osman before him prior to the effective filing date of the claimed invention, to modify the method taught by Graumann, Tengler, Kuehne and Tomioka such that an audio system is operatively disposed in the vehicle and is configured to 
Regarding claim 8, Graumann, Tengler, Kuehne and Tomioka teach a method like that of claim 1, as is described above, which includes monitoring a gaze direction of a vehicle driver, and determining which of at least two displays is closest to the gaze direction.  Graumann does not teach based on the monitoring, determining at least one of a timer period during which the vehicle driver is not looking at a street or lane while driving and determining if the vehicle driver is looking into a rear-view mirror, wherein altering the functionality of the closest of the at least two displays comprises reducing or simplifying content that is shown on the closest of the at least two displays, as is required by claim 8.  Nevertheless, like noted above, Tengler similarly teaches determining if a vehicle driver is gazing at a display, and if so, automatically altering a functionality of the display (see e.g. paragraphs 0003 and 0027).  Tengler particularly teaches altering of the functionality of a vehicle display by reducing or simplifying content being shown on the display (see e.g. paragraphs 0046 and 0081).  It would have been obvious to one of ordinary skill in the art, having the teachings of Graumann, Tengler, Kuehne and Tomioka before him prior to the effective filing date of the claimed invention, to further modify the method taught by Graumann, Tengler, Kuehne and Tomioka such that the altering of the functionality of the display (i.e. of the closest of the at least two displays) includes at least one reducing or simplifying content being shown on the display, as is taught by Tengler.  It would have been advantageous to one of ordinary skill to utilize such a combination because it could increase safety, as is evident from Tengler.  Accordingly, Graumann, Tengler, Kuehne and Tomioka teach a method similar to that of claim 8.  Graumann, Tengler, Kuehne and Tomioka, however, 
Osman similarly teaches monitoring a gaze direction of a vehicle driver (see e.g. paragraphs 0033 and 0035).  Particularly, Osman teaches, based on the monitoring, determining at least one of a time period during which the driver is not looking at the street or lane while driving and determining if the driver is looking into one of the rear-view mirrors (see e.g. paragraphs 0039-0040).
It would have been obvious to one of ordinary skill in the art, having the teachings of Graumann, Tengler, Kuehne, Tomioka and Osman before him prior to the effective filing date of the claimed invention, to modify the method taught by Graumann, Tengler, Kuehne and Tomioka so as to include, based on the monitoring, determining at least one of a time period during which the driver is not looking at the street or lane while driving and determining if the driver is looking into one of the rear-view mirrors, as is taught by Osman.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable alarms to be provided to the driver during unsafe driving conditions, and thereby increase safety, as is suggested by Osman.  Accordingly, Graumann, Tengler, Kuehne, Tomioka and Osman are considered to teach, to one of ordinary skill in the art, a method like that of claim 8.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Graumann, Tengler, Kuehne and Tomioka described above, and also over U.S. Patent Application Publication No. 2016/0026342 to Cohen et al. (“Cohen”).
Regarding claim 7, Graumann, Tengler, Kuehne and Tomioka teach a method like that of claim 1, as is described above, which entails determining which of at least two displays is closest to a gaze direction of a vehicle driver, and automatically altering a functionality of the closest of the at least two displays.  Graumann, Tengler, Kuehne and Tomioka, however, do not 
Cohen nevertheless teaches determining which of at least two objects is closest to a user’s gaze direction by comparing a first gaze direction (i.e. line of sight) of the user with second gaze directions (i.e. line of sight reference vectors) that are understandably directed to centers of the objects (see e.g. paragraphs 0025-0026 and 0029).
It would have been obvious to one of ordinary skill in the art, having the teachings of Graumann, Tengler, Kuehne, Tomioka and Cohen before him prior to the effective filing date of the claimed invention, to modify the method taught by Graumann, Tengler, Kuehne and Tomioka such that the determination of which of the at least two objects (i.e. displays) is closest to the first gaze direction (i.e. the gaze direction of the vehicle driver) comprises comparing the first gaze direction to second gaze directions respectively directed to centers of the at least two objects, as is taught by Cohen.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for the efficient determination of an object at which the user is looking, as is evident from Cohen.  Accordingly, Graumann, Tengler, Kuehne, Tomioka and Cohen are considered to teach, to one of ordinary skill in the art, a method like that of claim 7.
Regarding claim 23, it would have been obvious, as is described above, to modify the method taught by Graumann, Tengler, Kuehne and Tomioka such that the determination of which of the at least two objects (i.e. displays) is closest to the first gaze direction (i.e. the gaze direction of the vehicle driver) comprises comparing the first gaze direction to a plurality of second gaze directions respectively directed to centers of the at least two objects, as is taught by Cohen.  Cohen suggests that comparing the first gaze direction to the plurality of second gaze directions comprises: determining respective distances between the first gaze direction .

Claims 9, 10, 13, 16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0120749 to Dias et al. (“Dias”), over U.S. Patent Application Publication No. 2012/0215403 to Tengler et al. (“Tengler”), and also over U.S. Patent Application Publication No. 2017/0305342 to Tomioka (“Tomioka”).
Regarding claim 9, Dias generally describes a control apparatus for a vehicle that controls on-board vehicle systems in dependence on the state of the driver (see e.g. paragraphs 0014-0018, 0036-0039, and 0097).  Like claimed, Dias particularly describes a system comprising:
a gaze-tracking device including at least one camera operatively disposed in a vehicle, the gaze tracking device configured to monitor a first gaze direction of a vehicle driver while the vehicle is in operation (see e.g. paragraphs 0098, 0102 and 0103: Dias discloses that the vehicle can comprise first and second image sensors, i.e. driver-facing cameras, that are configured to detect the driver and determine the gaze direction of the vehicle driver.  The first and second image sensors and associated functionality is considered a gaze-tracking device like claimed); and
a processor operatively associated with the gaze-tracking device and at least two displays in the vehicle (see e.g. paragraph 0100 and FIG. 2: Dias teaches that the the processor configured to:
based on the monitoring, determine which of the at least two displays is closest to the first gaze direction of the vehicle driver (see e.g. paragraphs 0005-0007, 0099 and 0104-0106: Dias teaches that the processors are configured to determine which of a plurality of areas of interest the driver is looking, the areas of interest comprising at least two displays, i.e. an instrument display panel and an infotainment system display panel.), and
in response to the determining which of the at least two displays is closest to the first gaze direction of the vehicle driver, automatically alter a functionality of the closest of the at least two displays from a default functionality while maintaining displayed content on each other display of the at least two displays (see e.g. paragraphs 0005-0007, 0099 and 0104-0106: as noted above, Dias teaches that the processors are configured to determine which of a plurality of areas of interest the driver is looking, the areas of interest comprising at least two displays, i.e. an instrument display panel and an infotainment system display panel.  Dias teaches that the processors are configured to display a visual notification in a display region disposed proximal to or coincident with the identified area, e.g. by providing a warning message – see e.g. paragraphs 0008-0009, 0107 and 0112-0113.  As the visual notification is displayed only on the display region disposed proximal to or coincident with the identified area – see e.g. paragraph 0009 – it is apparent that the display content on the other displays is maintained.),
wherein altering the functionality of the closest of the at least two displays comprises providing an optical warning instructing the vehicle driver to look at a target area (see e.g. paragraphs 0008-0009, 0107 and 0112-0113: as noted above, Dias teaches displaying a visual notification in a display region disposed proximal to or coincident with the identified area, e.g. by providing a warning message.  The warning message can be considered an optical warning that instructs the vehicle driver to look at a target area, e.g. the windscreen.);
wherein the processor is configured to evaluate a vehicle speed, a timer signal, and a warning signal, and wherein altering the functionality of the closest of the at least two displays is disabled unless a plurality of occurrences is detected, the plurality of occurrences comprising:
the first gaze direction of the vehicle driver is maintained for at least a predefined amount of time, wherein the predefined amount of time is based on the vehicle speed (see e.g. paragraph 0106: Dias discloses that the driver is determined to be in a distracted state when the driver looks at an area of interest for a period of time that exceeds a predefined time threshold.  Dias further discloses that the time threshold can be based on the vehicle’s speed – see e.g. paragraph 0111.  Dias discloses that the functionality of the closest of the at least two displays is altered, e.g. by greying-out or displaying a warning on the looked-at display, in response to determining that the driver is in a distracted state – see e.g. paragraph 0113.  Accordingly, it is apparent that the processor evaluates a vehicle speed and a timer, and alters the functionality of the closest of the at least two displays when the gaze direction of the vehicle driver is maintained for at least a predefined amount of time that is based on the vehicle speed; the closest of the at least two displays is not altered, i.e. altering the functionality of the closest of the at least two displays is disabled, unless the gaze direction of and
the warning signal is issued by a driver assistant system or a vehicle control system (see e.g. paragraph 0106: as noted above, Dias discloses that the driver is determined to be in a distracted state when the driver looks at an area of interest for a period of time that exceeds a predefined time threshold.  As further noted above, Dias teaches displaying a visual notification in a display region disposed proximal to or coincident with the identified area, e.g. by providing a warning message - see e.g. paragraphs 0008-0009, 0107 and 0112-0113.  Accordingly, it is apparent that the processor evaluates a warning signal issued by a driver assistant system or a vehicle control system and alters the functionality of the coincident or proximate display when the warning signal is issued so as to display the warning.  The displays is therefore not altered unless the warning signal is issued.).
Accordingly, Dias teaches a system similar to that of claim 9.  Dias, however, does not explicitly disclose that the gaze-tracking device is configured to monitor a gaze direction of a vehicle driver while the vehicle is traveling at above a predefined threshold speed, as is required by claim 9.  Moreover, Dias does not explicitly teach that the determination of which of the at least two displays is closest to the first gaze direction is responsive to the first gaze direction of the vehicle driver being focused away from and between each display of the at least two displays, as is further required by claim 9.  In addition, Dias does not explicitly teach: (i) after automatically altering the functionality of the closest of the at least two displays, further monitoring the first gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the first gaze direction of the vehicle driver is focused away from and outside of a range constructed at a center of the closest of the at least two displays; and (iii) in response to determining that the first gaze direction of the vehicle driver is focused away from and outside of 
	Like Dias, Tengler similarly teaches determining if a vehicle driver is gazing at a display, and if so, automatically altering a functionality of the display (see e.g. paragraphs 0003 and 0027).  Moreover, like claimed, Tengler further teaches a gaze tracking device that is configured to monitor a gaze direction of a vehicle driver while the vehicle is in operation and traveling at above a predefined threshold speed (see e.g. paragraphs 0066 and 0068).  Tengler further teaches: (i) after automatically altering the functionality of the display, further monitoring a gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the gaze direction of the vehicle driver is focused away from the display and outside of a range (i.e. fence) constructed at a center of the display; and (iii) in response to determining that the gaze direction of the vehicle driver is focused away from the display, changing the altered functionality of the display back into a default functionality (see e.g. paragraphs 0047, 0050, 0071-0073 and 0087).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dias and Tengler before him prior to the effective filing date of the claimed invention, to modify the system taught by Dias so that the gaze-tracking device is configured to monitor a gaze direction of a vehicle driver while the vehicle is in operation and traveling at above a predefined threshold speed like taught by Tengler.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent unnecessary monitoring of the vehicle driver, as is evident from Tengler.  Moreover, it would have been obvious to one of ordinary skill in the art to further modify the system taught by Dias so as to: (i) after automatically altering the functionality of the display (i.e. of the closest of the at least two displays), further monitor a gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the gaze direction of the vehicle driver is focused away from the 
Similar to Dias and Tengler, Tomioka teaches determining if a vehicle driver is gazing at one of a plurality of displays, and automatically altering a functionality (i.e. displaying an alert image) associated with the gazed-at display (see e.g. paragraphs 0009-0010).  Tomioka particularly teaches determining, in response to the gaze direction (i.e. line of sight) of the vehicle driver being focused away from and between each of the plurality of displays, which of the plurality of displays is nevertheless closest to the gaze direction of the vehicle driver (see e.g. paragraphs 0060-0062).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dias, Tengler and Tomioka before him prior to the effective filing date of the claimed invention, to modify the system taught by Dias and Tengler such that the determination of which of the at least two displays is closest to the first gaze direction is responsive to the first gaze direction of the vehicle driver being focused away from and between each display of the at least two displays, as is taught by Tomioka.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would identify a display that is noticeable by the vehicle driver, even if not directly looked-at, as is evident from Tomioka.  Accordingly, Dias, Tengler and Tomioka are considered to teach, to one of ordinary skill in the art, a system like that of claim 9, which is configured to control a human machine interface disposed in a vehicle and having at least two displays.
As per claim 10, Dias discloses that the gaze-tracking device (e.g. first and second image sensors) is configured to determine at least one of an eye position or a facial position of 
As per claim 13, Dias discloses that automatically altering the functionality of the closest of the at least two displays includes at least one of: (i) fading in or popping up content being shown on the closest of the at least two displays; (ii) showing any of a textual or pictorial message on the closest of the at least two displays; (iii) magnifying any content being shown on the closest of the at least two displays; and (iv) simplifying any content being shown on the closest of the at least two displays (see e.g. paragraph 0113: Dias discloses that the closest of the at least two displays can be altered to show a warning message or alert.  Such a warning message or alert can be considered a textual or pictorial message.).  Accordingly, the above-described combination of Dias, Tengler and Tomioka is further considered to teach a system like that of claim 13.
Regarding claim 16, Dias generally describes a control apparatus for a vehicle that controls on-board vehicle systems in dependence on the state of the driver (see e.g. paragraphs 0014-0018, 0036-0039, and 0097).  Like claimed, Dias particularly describes a system comprising:
a gaze-tracking device including at least one camera operatively disposed in a vehicle, the gaze tracking device configured to capture image or videos of a vehicle driver via the at least one camera to monitor a first gaze direction of the vehicle driver while the vehicle is in operation (see e.g. paragraphs 0098, 0102 and 0103: Dias discloses that the vehicle can comprise first and second image sensors, i.e. driver-facing cameras, that are configured to capture images of the driver and determine the gaze direction of the vehicle driver.  The first and second image sensors and associated functionality is considered a gaze-tracking device like claimed); and
a processor operatively associated with the gaze-tracking device and at least two displays in the vehicle (see e.g. paragraph 0100 and FIG. 2: Dias teaches that the vehicle comprises a driver monitor having one or more processors coupled to the first and second imaging devices, i.e. the gaze-tracking device); and
a storage device storing instructions executable by the processor to (see e.g. paragraph 0100: Dias discloses that the processor is coupled to one or more memories having computer code stored thereon.  It is apparent that the processor executes the computer code to perform the following functions.):
based on the monitoring by the gaze-tracking device, determine a closest display of the at least two displays, the closest display being one of the at least two displays that is closest to the first gaze direction of the vehicle driver (see e.g. paragraphs 0099 and 0104-0106: Dias teaches determining, based on the images captured by the first and second image sensors, which of a plurality of areas of interest the driver is looking, the areas of interest comprising at least two displays, i.e. an instrument display panel and an infotainment system display panel.);
in response to determining the closest display of the at least two displays, monitoring an amount of time that the first gaze direction of the vehicle driver is directed toward the closest display (see e.g. paragraph 0106: Dias teaches measuring the period of time during which the driver looks at an area of interest), and
responsive to detecting that the amount of time that the first gaze direction is directed toward the closest display exceeds a focus threshold, automatically altering a functionality of the closest display from an original functionality relative to a functionality of other displays of the at least two displays (see e.g. paragraph 0106: Dias discloses that the driver is determined to be in a distracted state when the driver looks at an area of interest for a period of time that exceeds a predefined time threshold.  Dias further discloses that the functionality of the closest of the at least two displays is altered, e.g. by greying out the looked-at display, in response to determining that the driver is in a distracted state – see e.g. paragraph 0113.),
wherein altering the functionality of the closest of the at least two displays comprises:
	detecting a beginning of a lane change by the vehicle (see e.g. paragraphs 0111 and 0123: Dias discloses that the time threshold can be adjusted based on an external parameter such as a lane departure.  Dias is thus further considered to teach detecting a beginning of a lane change by the vehicle.);
	based on the monitoring by the gaze-tracking device, determining if the vehicle driver is not looking into a rear-view mirror (see e.g. paragraph 0106: as noted above, Dias discloses that the driver is determined to be in a distracted state when the driver looks at an area of interest, e.g. an instrument display panel or an infotainment system display panel, for a period of time that exceeds a predefined time threshold.  Dias thus teaches determining if the driver is not looking into a rear-view mirror by determining that the driver is instead looking at the instrument display panel or infotainment system display panel.); and
responsive to the vehicle driver not looking into the rear-view mirror, providing an optical warning at the closest display instructing the vehicle driver to look at the rear-view mirror (see e.g. paragraph 0106: as noted above, Dias discloses that the driver is determined to be in a distracted state when the driver looks at an area of interest, and not e.g. a rear-view mirror, for a period of time that exceeds a predefined time threshold.  As further noted above, Dias discloses that the time threshold can be adjusted based on an external parameter such as a lane departure – see e.g. paragraph 0111.  When such a lane departure occurs, Dias discloses that the functionality of the closest of the at least two displays is altered to display a lane departure warning – see e.g. paragraph 0123.  Such a displayed lane departure warning can be considered an “optical warning” like claimed.  The particular content of the claimed optical warning – that it instructs the vehicle driver to look at the rear-view mirror – is printed matter (non-functional descriptive material), and therefore cannot distinguish the claimed invention from the prior art in terms of patentability. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that "[w]here the printed matter is not functionality related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability").  Nevertheless, a driver reading a lane departure warning like described by Dias would understand from the warning to check adjacent lanes, i.e. by looking at a rear-view mirror, and so the lane departure warning can be considered an “optical warning instructing the vehicle driver to look at the rear-view mirror” like claimed.); and
wherein altering the functionality of the closest of the at least two displays is disabled unless one or more occurrences are detected, the one or more occurrences comprising the warning signal is issued by a driver assistant system or a vehicle control system (see e.g. paragraphs 0111 and 0123: as noted above, Dias discloses that the time threshold can be adjusted based on an external parameter such as a lane departure.  Like further noted above, when such a lane departure occurs, Dias discloses not altered, i.e. altering the functionality of the closest of the at least two displays is disabled, unless the warning signal is issued.).
Accordingly, Dias teaches a system similar to that of claim 16.  Dias, however, does not explicitly disclose that the gaze-tracking device is configured to monitor a gaze direction of a vehicle driver while the vehicle is traveling at above a predefined threshold speed, and that the processor detects that the vehicle driver has exceeded the predefined threshold speed, and in response, activates the gaze-tracking device to enter a monitoring state and monitor the gaze direction of the vehicle driver, as is required by claim 16.  Moreover, Dias does not explicitly teach that the determination of which of the at least two displays is closest to the first gaze direction is responsive to the first gaze direction of the vehicle driver being focused away from and between each display of the at least two displays, as is further required by claim 16.  Dias also does not explicitly teach monitoring the amount of time that the gaze direction is within a range constructed around the center of the closest display, as is further required by claim 16.  In addition, Dias does not explicitly teach: (i) monitoring the first gaze direction of the vehicle driver after altering the functionality of the closest display; and (ii) responsive to determining that the first gaze direction of the vehicle driver is focused away from and outside of the range constructed at the center of the closest display, automatically return the closest display to the original functionality, as is further required by claim 16.
Like Dias, Tengler similarly teaches determining if a vehicle driver is gazing at a display, and if so, automatically altering a functionality of the display (see e.g. paragraphs 0003 and 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dias and Tengler before him prior to the effective filing date of the claimed invention, to modify the system taught by Dias so that the gaze-tracking device is configured to monitor a gaze direction of a vehicle driver while the vehicle is in operation and traveling at above a predefined threshold speed, and so as to detect that the vehicle has exceeded a predefined threshold speed, and in response to detecting that the vehicle has exceeded the predefined threshold speed, to activate the gaze tracking device of the vehicle to enter a monitoring state and monitor a gaze direction of the vehicle driver, and whereby the amount of time that the gaze direction of the vehicle driver is within a range constructed around a center of a display is monitored, as is taught by Tengler.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent unnecessary monitoring of the vehicle driver, as is evident from Tengler.  Moreover, it would have been obvious to one of ordinary skill in the art to 
Similar to Dias and Tengler, Tomioka teaches determining if a vehicle driver is gazing at one of a plurality of displays, and automatically altering a functionality (i.e. displaying an alert image) associated with the gazed-at display (see e.g. paragraphs 0009-0010).  Tomioka particularly teaches determining, in response to the gaze direction (i.e. line of sight) of the vehicle driver being focused away from and between each of the plurality of displays, which of the plurality of displays is nevertheless closest to the gaze direction of the vehicle driver (see e.g. paragraphs 0060-0062).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dias, Tengler and Tomioka before him prior to the effective filing date of the claimed invention, to modify the system taught by Dias and Tengler such that the determination of which of the at least two displays is closest to the first gaze direction is responsive to the first gaze direction of the vehicle driver being focused away from and between each display of the at least two displays, as is taught by Tomioka.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would identify a display that is noticeable by the vehicle driver, even if not directly looked-at, as is evident from Tomioka.  Consequently, Dias, Tengler and Tomioka are considered to teach, to one of ordinary skill in the art, a system like that of claim 16, which is configured to control a human machine interface disposed in a vehicle and having at least two displays.

As per claim 21, Dias further teaches that the target area is a rear-view mirror, and wherein altering the functionality of the closest of the at least two displays comprises:
	detecting a beginning of a lane change by the vehicle (see e.g. paragraphs 0111 and 0123: Dias discloses that a time threshold can be adjusted based on an external parameter such as a lane departure.  Dias is thus further considered to teach detecting a beginning of a lane change by the vehicle.);
	based on the monitoring by the gaze-tracking device, determining if the vehicle driver is not looking into a rear-view mirror (see e.g. paragraph 0106: Dias and
	responsive to the vehicle driver not looking into the rear-view mirror, providing the optical warning at the closest of the at least two displays (see e.g. paragraph 0106: as noted above, Dias discloses that the driver is determined to be in a distracted state when the driver looks at an area of interest, and not e.g. a rear-view mirror, for a period of time that exceeds a predefined time threshold.  As further noted above, Dias discloses that the time threshold can be adjusted based on an external parameter such as a lane departure – see e.g. paragraph 0111.  When such a lane departure occurs, Dias discloses that the functionality of the closest of the at least two displays is altered to display a lane departure warning – see e.g. paragraph 0123.).
Accordingly, the above-described combination of Dias, Tengler and Tomioka is further considered to teach a system like that of claim 21.
As per claim 22, Dias further discloses that the one or more occurrences further comprise the first gaze direction of the vehicle driver being maintained for at least a predefined amount of time while a speed of the vehicle is above the predefined threshold speed, wherein the predefined amount of time is based on the speed of the vehicle (see e.g. paragraph 0106: Dias discloses that the driver is determined to be in a distracted state when the driver looks at an area of interest for a period of time that exceeds a predefined time threshold.  Dias further discloses that the time threshold can be based on the vehicle’s speed – see e.g. paragraph 0111.  Dias discloses that the functionality of the closest of the at least two displays is altered, e.g. by greying out the looked-at display, in response to determining that the driver is in a not altered, i.e. altering the functionality of the closest of the at least two displays is disabled, unless the gaze direction of the vehicle driver is maintained for at least a predefined amount of time based on the vehicle speed.).  Accordingly, the above-described combination of Dias, Tengler and Tomioka is further considered to teach a system like that of claim 22.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dias, Tengler and Tomioka described above, and also over U.S. Patent Application Publication No. 2012/0300061 to Osman et al. (“Osman”).
Regarding claim 14, Dias, Tengler and Tomioka teach a system like that of claim 9, as is described above, which entails determining which of at least two displays is closest to a first gaze direction of a vehicle driver, and automatically altering a functionality of the closest of the at least two displays.  Dias, Tengler and Tomioka, however, do not explicitly disclose that an audio system is operatively disposed in the vehicle and is configured to play an audible message, the audible message including an instruction for the vehicle driver, as is required by claim 14.
Similar to Graumann, Osman teaches determining if a vehicle driver is gazing at a display, and if so, automatically altering a functionality of the display (see e.g. paragraphs 0035-0037).  Osman further suggests that an audio system is operatively disposed in the vehicle and is configured to play an audible message including an instruction for the vehicle driver (see e.g. paragraphs 0035 and 0037).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dias, Tengler, Tomioka and Osman before him prior to the effective filing date of the claimed 
Regarding claim 17, Dias, Tengler and Tomioka teach a system like that of claim 16, as is described above, which entails determining which of at least two displays is closest to a first gaze direction of a vehicle driver, and automatically altering a functionality of the closest of the at least two displays.  Dias further discloses that the focus threshold can be based on a speed of the vehicle (see e.g. paragraph 0111).  Dias, Tengler and Tomioka, however, do not explicitly teach that automatically altering the functionality of the closest display relative to a functionality of the other displays includes switching off, deactivating, or placing each of the other displays in a power save mode while maintaining the functionality of the closest display, as is required by claim 17.
Similar to Dias, Tengler and Tomioka, Osman teaches determining if a vehicle driver is gazing at a display, and if so, automatically altering a functionality of the display (see e.g. paragraph 0035).  Osman further teaches switching off, deactivating or placing the display in a power save mode when the user is not gazing at the display (see e.g. paragraph 0037).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dias, Tengler, Tomioka and Osman before him prior to the effective filing date of the claimed invention, to modify the system taught by Dias, Tengler and Tomioka such that when the user gazes at the closest display (and thereby is not gazing at the other displays of the at least two displays), the functionality of the other displays is switched off, deactivated or placed in a power save mode as is taught by Osman while the functionality of the closest display is maintained.  It .

Claims 15, 19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dias, Tengler, and Tomioka, which is described above, and also over U.S. Patent Application Publication No. 2016/0026342 to Cohen et al. (“Cohen”).
Regarding claim 15, Dias, Tengler and Tomioka teach a system like that of claim 9, as is described above, which entails determining which of at least two displays is closest to a first gaze direction of a vehicle driver, and automatically altering a functionality of the closest of the at least two displays.  Dias, Tengler and Tomioka, however, not explicitly teach that determining which of the at least two displays is closest to the first gaze direction of the vehicle driver comprises comparing the first gaze direction of the vehicle driver to a plurality of second gaze directions respectively directed to centers of the at least two displays, as is claimed.
Cohen nevertheless teaches determining which of at least two objects is closest to a user’s gaze direction by comparing a first gaze direction (i.e. line of sight) of the user with a plurality of second gaze directions (i.e. line of sight reference vectors) that are understandably directed to centers of the objects (see e.g. paragraphs 0025-0026 and 0029).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dias, Tengler, Tomioka and Cohen before him prior to the effective filing date of the claimed invention, to modify the system taught by Dias, Tengler and Tomioka such that the determination of which of the at least two objects (i.e. displays) is closest to the first gaze direction (i.e. the gaze direction of the vehicle driver) comprises comparing the first gaze direction to a plurality of second gaze directions respectively directed to centers of the at least two objects, as is taught by Cohen.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for the efficient determination of an object at 
Regarding claim 19, Dias, Tengler and Tomioka teach a system like that of claim 16, as is described above, which entails determining which of at least two displays is closest to a first gaze direction of a vehicle driver, and automatically altering a functionality of the closest of the at least two displays.  Dias, Tengler and Tomioka, however, do not explicitly teach that determining which of the at least two displays is closest to the first gaze direction of the vehicle driver comprises comparing the first gaze direction of the vehicle driver to a plurality of second gaze directions respectively directed to centers of the at least two displays, as is claimed.
Cohen nevertheless teaches determining which of at least two objects is closest to a user’s gaze direction by comparing a first gaze direction (i.e. line of sight) of the user with a plurality of second gaze directions (i.e. line of sight reference vectors) that are understandably directed to centers of the objects (see e.g. paragraphs 0025-0026 and 0029).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dias, Tengler, Tomioka and Cohen before him prior to the effective filing date of the claimed invention, to modify the system taught by Dias, Tengler and Tomioka such that the determination of which of the at least two objects (i.e. displays) is closest to the first gaze direction (i.e. the gaze direction of the vehicle driver) comprises comparing the first gaze direction to a plurality of second gaze directions respectively directed to centers of the at least two objects, as is taught by Cohen.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for the efficient determination of an object at which the user is looking, as is evident from Cohen.  Accordingly, Dias, Tengler, Tomioka and Cohen are considered to teach, to one of ordinary skill in the art, a system like that of claim 19.
Regarding claim 24, it would have been obvious, as is described above, to modify the system taught by Dias, Tengler and Tomioka such that the determination of which of the at least two objects (i.e. displays) is closest to the first gaze direction (i.e. the gaze direction of the 
Regarding claim 25, it would have been obvious, as is described above, to modify the system taught by Dias, Tengler and Tomioka such that the determination of which of the at least two objects (i.e. displays) is closest to the first gaze direction (i.e. the gaze direction of the vehicle driver) comprises comparing the first gaze direction to a plurality of second gaze directions respectively directed to centers of the at least two objects, as is taught by Cohen.  Cohen suggests that comparing the first gaze direction to the plurality of second gaze directions comprises: determining respective distances and respective angles (e.g. vector components and angles) between the first gaze direction and the plurality of second gaze directions (i.e. to identify if the first gaze direction is within an alignment tolerance region); and identifying a closest object of the at least two objects based on the distances and angles, where each distance is based on a horizontal line (i.e. a horizontal component of vectors) extending between the first gaze direction and the center of one of the at least two objects corresponding to a respective one of the plurality of second gaze directions (see e.g. paragraphs 0025-0026 and 0029).  Accordingly, the above-described combination of Dias, Tengler, Tomioka and Cohen is further considered to teach a system like that of claim 25.



Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 7, 9, 15-17, 19, 21 and 23-25.
	Regarding claim 1, the Applicant argues that Graumann fails to teach maintaining displayed content on each other display, besides the closest display, of the at least two displays like claimed.  The Applicant argues that the Examiner has failed to provide sufficient evidence in this regard.
	The Examiner however respectfully disagrees.  Like noted above, Graumann discloses that the detected gaze is utilized to alter the visibility, focus, contrast, brightness, text size, information, and/or color associated with the display towards which the user gazes (see e.g. paragraphs 0015 and 0018-0019).  Graumann discloses that there can exist multiple displays (see e.g. paragraphs 0018-0020).  Accordingly, it is apparent that, in the absence of the user directing his or her gaze toward a particular display, the visibility, focus, contrast, brightness, text size, information, and/or color associated with that particular display is not altered.  That is, the displayed content on each other display, which is not gazed at, is understandably maintained.
	Moreover, the Examiner respectfully notes that the Applicant’s own specification does not explicitly disclose maintaining displayed content on each other display.  The specification discloses that all displays can be switched off, deactivated or in a power saving mode at one time except the closest display which is active, switched on or in a power mode (see paragraph 0030).  The specification further discloses that all displays can alternatively be active but that only content displayed on the closest display is altered (see paragraph 0030).  Nevertheless, just as one of ordinary skill in the art would appreciate from reading the specification that displayed content is maintained on each other display (and hence the instant claims do not warrant a 35 U.S.C. § 112 rejection), one of ordinary skill in the art would understand that the displayed content is maintained on each other display in Graumann.

In response, the Examiner respectfully submits that Graumann, in combination with Tengler, Kuehne, and Tomioka provides such a teaching.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, like noted above, Graumann teaches determining which of at least two displays is closest to a gaze direction of a vehicle driver, and altering the functionality of the closest display while maintaining displayed content on each other display (see e.g. paragraphs 0018-0020).
Like noted above, Tengler similarly teaches determining if a vehicle driver is gazing at a display, and if so, automatically altering a functionality of the display (see e.g. paragraphs 0003 and 0027).  Tengler particularly teaches: (i) after automatically altering the functionality of the display, further monitoring a gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the gaze direction of the vehicle driver is focused away from the display and outside of a range (i.e. fence) constructed at a center of the display; and (iii) in response to determining that the gaze direction of the vehicle driver is focused away from the display, changing the altered functionality of the display back into a default functionality (see e.g. paragraphs 0047, 0050, 0071-0073 and 0087).  Like further noted above, it would have been obvious to further modify the method taught by Graumann so as to entail: (i) after automatically altering the functionality of the display (i.e. of the closest of the at least two displays), further monitoring a gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the gaze direction of the vehicle driver is focused away from the display and outside of a range constructed at a center of the display; and (iii) in response to 
Like further noted above, Tomioka teaches determining, in response to the gaze direction (i.e. line of sight) of a vehicle driver being focused away from each of a plurality of displays, which of the plurality of displays is nevertheless closest to the gaze direction of the vehicle driver (see e.g. paragraphs 0060-0062).  It would have been obvious, as is noted above, to modify the method taught by Graumann, Tengler and Kuehne such that the determination of which of the at least two displays is closest to the first gaze direction is further responsive to the first gaze direction of the vehicle driver being focused away from each display of the at least two displays, as is taught by Tomioka, because this would identify a display that is noticeable by the vehicle driver, even if not directly looked-at, as is evident from Tomioka.  Accordingly, the Examiner respectfully maintains that the combination of Graumann, Tengler, Kuehne and Tomioka teaches identifying a closest display when a driver is not focused on any particular display, and altering functionality of the closest display not gazed at while maintaining displayed content on each other display and then reverting functionality of the closest display back into default functionality, like claimed.
Further regarding claim 1, the Applicant argues that Graumann in view of Tengler fails to show a method comprising, responsive to a gaze direction of a vehicle driver being focused away from each display of at least two displays, determining which of the at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining which of the at least two displays is closest to the gaze direction of the vehicle driver, automatically altering a functionality of the closest of the at least two displays from a default functionality, maintaining displayed content on each other display of the at least two displays, and in response to the vehicle driver being focused away from and outside of a range constructed at a center of the closest of the at least two displays, changing the altered functionality of the closest 
In response, the Examiner respectfully submits that Tengler is not relied upon to teach determining, responsive to a gaze direction of a vehicle driver being focused away from each of multiple displays, which of the multiple displays is closest to the gaze direction of the vehicle driver.  Like noted above, Tomioka instead provides such a teaching (paragraphs 0060-0062).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Like noted above, Graumann teaches determining which of at least two displays is closest to a gaze direction of a vehicle driver, and altering the functionality of the closest display while maintaining displayed content on each other display (see e.g. paragraphs 0018-0020).  Tengler teaches: (i) after automatically altering the functionality of a display, further monitoring a gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the gaze direction of the vehicle driver is focused away from the display and outside of a range (i.e. fence) constructed at a center of the display; and (iii) in response to determining that the gaze direction of the vehicle driver is focused away from the display, changing the altered functionality of the display back into a default functionality (see e.g. paragraphs 0047, 0050, 0071-0073 and 0087).  Like further noted above, Tomioka teaches determining, in response to the gaze direction (i.e. line of sight) of a vehicle driver being focused away from each of a plurality of displays, which of the plurality of displays is nevertheless closest to the gaze direction of the vehicle driver (see e.g. paragraphs 0060-0062).  It would have been obvious, like noted above, to modify the method taught by Graumann so as to entail: (i) after automatically altering the functionality of the display (i.e. of the closest of the at least two combination of Graumann, Tengler, Kuehne and Tomioka teaches a method comprising, responsive to a gaze direction of a vehicle driver being focused away from each display of at least two displays, determining which of the at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining which of the at least two displays is closest to the gaze direction of the vehicle driver, automatically altering a functionality of the closest of the at least two displays from a default functionality, maintaining displayed content on each other display of the at least two displays, and in response to the vehicle driver being focused away from and outside of a range constructed at a center of the closest of the at least two displays, changing the altered functionality of the closest of the at least two displays back into the default functionality, as is required by claim 1.
Further regarding claim 1, the Applicant argues that Graumann in view of Tengler and further in view of Kuehne fails to show a method comprising, responsive to a gaze direction of a vehicle driver being focused away from each display of at least two displays, determining which of the at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining which of the at least two displays is closest to the gaze direction of the vehicle driver, automatically altering a functionality of the closest of the at least two displays 
In response, the Examiner respectfully submits that Kuehne is not relied upon to teach identifying a closest display when a driver is not focused on any particular display, or maintaining displayed content on other display devices.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Like noted above, Graumann teaches determining which of at least two displays is closest to a gaze direction of a vehicle driver, and altering the functionality of the closest display while maintaining displayed content on each other display (see e.g. paragraphs 0018-0020).  Tengler teaches: (i) after automatically altering the functionality of a display, further monitoring a gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the gaze direction of the vehicle driver is focused away from the display and outside of a range (i.e. fence) constructed at a center of the display; and (iii) in response to determining that the gaze direction of the vehicle driver is focused away from the display, changing the altered functionality of the display back into a default functionality (see e.g. paragraphs 0047, 0050, 0071-0073 and 0087).  Like further noted above, Tomioka teaches determining, in response to the gaze direction (i.e. line of sight) of a vehicle driver being focused away from each of a plurality of displays, which of the plurality of displays is nevertheless closest to the gaze direction of the vehicle driver (see e.g. paragraphs 0060-0062).  It would have been obvious, combination of Graumann, Tengler, Kuehne and Tomioka teaches a method comprising, responsive to a gaze direction of a vehicle driver being focused away from each display of at least two displays, determining which of the at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining which of the at least two displays is closest to the gaze direction of the vehicle driver, automatically altering a functionality of the closest of the at least two displays from a default functionality, maintaining displayed content on each other display of the at least two displays, and in response to the vehicle driver being focused away from and outside of a range constructed at a center of the closest of the at least two displays, changing the altered functionality of the closest of the at least two displays back into the default functionality, as is required by claim 1.
Further regarding claim 1, the Applicant argues that Graumann in view of Tengler, further in view of Kuehne, and further in view of Tomioka fails to show a method comprising, responsive to a gaze direction of a vehicle driver being focused away from each display of at least two displays, determining which of the at least two displays is closest to the gaze direction 
In response, the Examiner respectfully submits that Tomioka is not relied upon to teach maintaining displayed content on other display devices.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Like noted above, Graumann teaches determining which of at least two displays is closest to a gaze direction of a vehicle driver, and altering the functionality of the closest display while maintaining displayed content on each other display (see e.g. paragraphs 0018-0020).  Tengler teaches: (i) after automatically altering the functionality of a display, further monitoring a gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the gaze direction of the vehicle driver is focused away from the display and outside of a range (i.e. fence) constructed at a center of the display; and (iii) in response to determining that the gaze direction of the vehicle driver is focused away from the display, changing the altered functionality of the display back into a default functionality (see e.g. paragraphs 0047, 0050, 0071-0073 and 0087).  Like further noted above, Tomioka teaches determining, in response to the gaze direction (i.e. line of sight) of a vehicle driver being focused away from each of a plurality of displays, which of the plurality of displays is nevertheless closest to the gaze combination of Graumann, Tengler, Kuehne and Tomioka teaches a method comprising, responsive to a gaze direction of a vehicle driver being focused away from each display of at least two displays, determining which of the at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining which of the at least two displays is closest to the gaze direction of the vehicle driver, automatically altering a functionality of the closest of the at least two displays from a default functionality, maintaining displayed content on each other display of the at least two displays, and in response to the vehicle driver being focused away from and outside of a range constructed at a center of the closest of the at least two displays, changing the altered functionality of the closest of the at least two displays back into the default functionality, as is required by claim 1.
The Examiner thus respectfully maintains that claim 1, and its dependent claims 2 and 5, are obvious in view of Graumann, Tengler, Kuehne and Tomioka.
not deficient with respect to claim 1.  The Applicant’s arguments concerning claims 6 and 8 have thus been considered, but are not persuasive.
Regarding claims 7 and 23, the Applicant argues that Cohen does not cure the deficiencies of Graumann, in view of Tengler, in further view of Kuehne, and in further view of Tomioka with respect to claim 1, upon which claims 7 and 23 depend.  In response, the Examiner respectfully submits that, for the reasons noted above, Graumann, Tengler, Kuehne and Tomioka are not deficient with respect to claim 1.  The Applicant’s arguments concerning claims 7 and 23 have thus been considered, but are not persuasive.
Regarding claim 9, the Applicant argues that Dias fails to teach maintaining displayed content on each other display, besides the closest display, of the at least two displays like claimed.  The Applicant argues that the Examiner has failed to provide sufficient evidence in this regard.
The Examiner however respectfully disagrees.  Like noted above, Dias teaches determining which of a plurality of areas of interest a vehicle driver is looking, the areas of interest comprising at least two displays, i.e. an instrument display panel and an infotainment system display panel (see e.g. paragraphs 0005-0007, 0099 and 0104-0106).  Dias teaches displaying a visual notification in a display region disposed proximal to or coincident with the identified area, e.g. by providing a warning message (see e.g. paragraphs 0008-0009, 0107 and 0112-0113).  As the visual notification is displayed only on the display region disposed proximal to or coincident with the identified area (see e.g. paragraph 0009), it is apparent that the display content on the other displays is maintained.
explicitly disclose maintaining displayed content on each other display.  The specification discloses that all displays can be switched off, deactivated or in a power saving mode at one time except the closest display which is active, switched on or in a power mode (see paragraph 0030).  The specification further discloses that all displays can alternatively be active but that only content displayed on the closest display is altered (see paragraph 0030).  Nevertheless, just as one of ordinary skill in the art would appreciate from reading the specification that displayed content is maintained on each other display (and hence the instant claims do not warrant a 35 U.S.C. § 112 rejection), one of ordinary skill in the art would understand that the displayed content is maintained on each other display in Dias.
The Applicant further argues that Dias does not teach determining a closest display of at least two displays when a vehicle driver is focused away from and between the at least two displays like claimed.
In response, the Examiner respectfully submits that Dias is not relied upon to teach identifying a closest display when a driver is focused away from and between at least two displays.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, like noted above, Tomioka teaches determining, in response to the gaze direction (i.e. line of sight) of a vehicle driver being focused away from and between a plurality of displays, which of the plurality of displays is nevertheless closest to the gaze direction of the vehicle driver (see e.g. paragraphs 0060-0062).
Further regarding claim 9, the Applicant argues that Dias in view of Tengler do not teach a system comprising a processor configured to, responsive to a gaze direction of a vehicle driver being focused away from and between each display of the at least two displays, determine which of the at least two displays is closest to the gaze direction of the vehicle driver, 
In response, the Examiner respectfully submits that Tengler is not relied upon to teach determining, responsive to a gaze direction of a vehicle driver being focused away from each of multiple displays, which of the multiple displays is closest to the gaze direction of the vehicle driver.  Like noted above, Tomioka instead provides such a teaching (paragraphs 0060-0062).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Like noted above, Dias describes a system comprising a processor configured to determine which of at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining which of the at least two displays is closest to the gaze direction of the vehicle driver, automatically alter a functionality of the closest of the at least two displays (i.e. to display a visual notification) from a default functionality while maintaining displayed content on each other display of the at least two displays (see e.g. paragraphs 0005-0009, 0099, 0104-0107 and 0112-0113).  Tengler teaches: (i) after automatically altering the functionality of a display, further monitoring a gaze direction of the vehicle driver; (ii) based on the further monitoring, determining that the gaze direction of the vehicle driver is focused away combination of Dias, Tengler and Tomioka teaches a system comprising a processor configured to, responsive to a gaze direction of a vehicle driver being focused away from and between each display of the at least two displays, determine which of the at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining which of the at least two displays is closest to the gaze direction of the vehicle driver, automatically alter a functionality of the closest of the at least two displays from a default functionality while maintaining displayed content on each other display of the at least two displays, and in response to determining that the gaze direction of the vehicle driver is focused away from and outside of a range constructed at a center of the closest of the at least two displays, change the 
Further regarding claim 9, the Applicant argues that Dias in view of Tengler, and further in view of Tomioka, does not teach a system comprising a processor configured to, responsive to a gaze direction of a vehicle driver being focused away from and between each display of the at least two displays, determine which of the at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining which of the at least two displays is closest to the gaze direction of the vehicle driver, automatically alter a functionality of the closest of the at least two displays from a default functionality while maintaining displayed content on each other display of the at least two displays, and in response to determining that the gaze direction of the vehicle driver is focused away from and outside of a range constructed at a center of the closest of the at least two displays, change the altered functionality of the closest of the at least two displays back into the default functionality, as is claimed.  The Applicant particularly argues that Tomioka does not teach maintaining displayed content on each other display, other than a closest display, of multiple displays like claimed. 
In response, the Examiner respectfully submits that Tomioka is not relied upon to teach maintaining displayed content on other display devices.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Again, like noted above, Dias describes a system comprising a processor configured to determine which of at least two displays is closest to the gaze direction of the vehicle driver, and automatically altering a functionality of the closest of the at least two displays (i.e. to display a visual notification) from a default functionality while maintaining displayed content on each other display of the at least two displays (see e.g. paragraphs 0005-0009, 0099, 0104-0107 and 0112-0113).  Tengler teaches determining, after automatically altering the functionality of a combination of Dias, Tengler and Tomioka teaches a system comprising a processor configured to, responsive to a gaze direction of a vehicle driver being focused away from and between each display of the at least two displays, determine which of the at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining which of the at least two displays is closest to the gaze direction of the vehicle driver, automatically alter a functionality of the closest of the at least two displays from a default functionality while maintaining displayed content on each other display of the at least two displays, and in response to determining that the gaze direction of the vehicle driver is focused away from and outside of a range constructed at a center of the closest of the at least two displays, change the 
The Examiner thus respectfully maintains that claim 9, and its dependent claims 10 and 13, are obvious in view of Dias, Tengler and Tomioka.
Regarding claim 16, the Applicant argues that Dias does not teach determining a closest display of at least two displays when a vehicle driver is focused away from and between the at least two displays like claimed.
In response, the Examiner respectfully submits that Dias is not relied upon to teach identifying a closest display when a driver is focused away from and between at least two displays.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, like noted above, Tomioka teaches determining, in response to the gaze direction (i.e. line of sight) of a vehicle driver being focused away from and between a plurality of displays, which of the plurality of displays is nevertheless closest to the gaze direction of the vehicle driver (see e.g. paragraphs 0060-0062).
Further regarding claim 16, the Applicant argues that Dias in view of Tengler does not teach a system comprising a processor and a storage device storing instructions executable by the processor to, responsive to a gaze direction of a vehicle driver being focused away from and between each display of at least two displays, determine a closest display of the at least two displays, the closest display being one of the at least two displays that is closest to the gaze direction of the vehicle driver, in response to determining the closest display of the at least two displays, monitoring an amount of time that the gaze direction of the vehicle driver is within a range constructed around a center of the closest display, and responsive to detecting that the amount of time exceeds a focus threshold, automatically alter a functionality of the closest display from an original functionality relative to functionality of other displays of the at least two 
In response, the Examiner respectfully submits that Tengler is not relied upon to teach determining, responsive to a gaze direction of a vehicle driver being focused away from each of multiple displays, which of the multiple displays is closest to the gaze direction of the vehicle driver.  Like noted above, Tomioka instead provides such a teaching (paragraphs 0060-0062).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Like noted above, Dias describes a system comprising a processor and a storage device storing instructions executable by the processor to: determine a closest display of at least two displays in a vehicle, the closest display being one of the at least two displays that is closest to the gaze direction of the vehicle driver (see e.g. paragraphs 0099 and 0104-0106); (ii) in response to determining the closest display of the at least two displays, monitor an amount of time that the gaze direction of the vehicle driver is directed to the closest display (see e.g. paragraph 0106); and (iii) responsive to detecting that the amount of time exceeds a focus threshold, automatically alter a functionality of the closest display from an original functionality relative to functionality of other displays of the at least two displays (see e.g. paragraphs 0106 and 0113).  Tengler teaches, like further noted above, determining that a vehicle driver’s gaze is directed to a display by determining that the gaze direction of the vehicle driver is within a range (i.e. fence) constructed around a center of a display (see e.g. paragraphs 0047, 0050, 0071-0073 and 0087), and responsive to determining that the first gaze direction of the vehicle driver combination of Dias, Tengler and Tomioka teaches a system comprising a processor and a storage device storing instructions executable by the processor to, responsive to a gaze direction of a vehicle driver being focused away from and between each display of at least two displays, determine a closest display of the at least two displays, the closest display being one of the at least two displays that is closest to the gaze direction of the vehicle driver, in response to determining the closest display of the at least two displays, monitoring an amount of time that the gaze direction of the vehicle driver is within a range constructed around a center of the closest display, and responsive to detecting that the amount of time exceeds a focus threshold, automatically alter a functionality of the closest display from an original functionality relative to functionality of other displays of the at least two 
Further regarding claim 16, the Applicant argues that Dias in view of Tengler, and further in view of Tomioka, does not teach a system comprising a processor and a storage device storing instructions executable by the processor to, responsive to a gaze direction of a vehicle driver being focused away from and between each display of at least two displays, determine a closest display of the at least two displays, the closest display being one of the at least two displays that is closest to the gaze direction of the vehicle driver, in response to determining the closest display of the at least two displays, monitoring an amount of time that the gaze direction of the vehicle driver is within a range constructed around a center of the closest display, and responsive to detecting that the amount of time exceeds a focus threshold, automatically alter a functionality of the closest display from an original functionality relative to functionality of other displays of the at least two displays, and in response to determining that the gaze direction of the vehicle driver is focused away from and outside of the range constructed at the center of the closest display, automatically return the closest display to the original functionality.  The Applicant particularly argues that Tomioka does not teach maintaining display content on each other display (e.g. other than a closest display) of multiple displays.
In response, the Examiner respectfully submits that claim 16 does not specifically require maintaining display content on each other display.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the reasons described above, the Examiner respectfully maintains that the combination of Dias, Tengler and Tomioka teaches a system comprising a processor and a storage device storing instructions executable by the processor to, responsive to a gaze direction of a vehicle driver being focused away from and between each display of at least two 
The Examiner thus respectfully maintains that claim 16, and its dependent claims 18, 21 and 22, are obvious in view of Graumann, Tengler, Kuehne and Tomioka.
Regarding claim 14, the Applicant argues that Osman does not cure the deficiencies of Dias, in view of Tengler, and in further view of Tomioka with respect to claim 9, upon which claim 14 depends.  In response, the Examiner respectfully submits that, for the reasons noted above, Dias, Tengler and Tomioka are not deficient with respect to claim 9.  The Applicant’s arguments concerning claim 14 have thus been considered, but are not persuasive.
Regarding claim 17, the Applicant argues that Osman does not cure the deficiencies of Dias, in view of Tengler, and in further view of Tomioka with respect to claim 16, upon which claim 17 depends.  In response, the Examiner respectfully submits that, for the reasons noted above, Dias, Tengler and Tomioka are not deficient with respect to claim 16.  The Applicant’s arguments concerning claim 17 have thus been considered, but are not persuasive.
Regarding claims 15 and 24, the Applicant argues that Cohen does not cure the deficiencies of Dias, in view of Tengler, and in further view of Tomioka with respect to claim 9, upon which claims 15 and 24 depend.  In response, the Examiner respectfully submits that, for the reasons noted above, Dias, Tengler and Tomioka are not deficient with respect to claim 9.  
Regarding claims 19 and 25, the Applicant argues that Cohen does not cure the deficiencies of Dias, in view of Tengler, and in further view of Tomioka with respect to claim 16, upon which claims 19 and 25 depend.  In response, the Examiner respectfully submits that, for the reasons noted above, Dias, Tengler and Tomioka are not deficient with respect to claim 16.  The Applicant’s arguments concerning claims 19 and 25 have thus been considered, but are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
4/19/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173